Case 5:21-cv-00320 Document 49-10 Filed 07/14/21 Page 1 of 17 PagelD #: 662

EXHIBIT 1.H
Case 5:21-cv-00320 Document 49-10 Filed 07/14/21 Page 2 of 17 PagelD #: 663
Case 5:21-cv-00320 Document 49-10 Filed 07/14/21 Page 3 of 17 PagelD #: 664

 

 

LOAN,NUMBER oy LOAN NAME NOTE DATE INITIALS
7 1234 : BELLWOOD CORPORATION 7 4 04/30/2018
we
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$53,115,794.12 Not Applicable Wall Street Journal Prime, as 10/01/2022 Commercial

in effect from time to time

 

 

Creditor Use Only

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance}

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is APRIL 30, 2018, The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1926
Telephone: (276} 632-2901

BORROWER:
Bellwood Corporation, a West Virginia corporation
302 $ Jefferson Street
Suite 600
Roanoke, VA 24011
Telephone:(540)759-4802

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, IH, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys' fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT
PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

1, DEFINITIONS. As used in this Note, the terms have the following meanings:

A, Pronouns, The pronouns "i," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity {including guarantors, endorsers, and sureties) who agrees to pay this Note, "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

8. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

C. Loan. Loan refers to this transaction generally, including obligations and duties arising fram the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

DB. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the following described note(s):

3, PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, {a) the
principal sum of $53,115,794.12, plus interest from April 30, 2018 on the unpaid Principal balance until this Note matures or this obligation is accelerated
plus {b) accrued late charges in the amount of $176,406.21, which late charges shall be due and payable in full when this Note matures or this obligation
is accelerated.

35380466v1

 
Case 5:21-cv-00320 Document 49-10 Filed 07/14/21 Page 4 of 17 PagelD #: 665

4, INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime as in effect from time to time
(interest Rate).
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.
8. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess af the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.

5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. if a payment is more than 10 days fate, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.

6. PAYMENT. | agree to pay this Note as follows: (a) interest only payrnents on a monthly basis on the 1* day of June, 2018 and on the 1° day of each
month thereafter to and including December 1, 2018 and (b) thereafter monthly payments in the amount of $336,855.30 each commencing on January 1,
2019 and continuing on the first day of each month thereafter to and including October 1, 2022, on which date all unpaid Principal, accrued interest, late
charges and all other fees and charges shall be due and payable in full without further notice or demand; provided that you may adjust the amount of the
monthly payment on January 1 of each calendar year commencing on January 1, 2019 to the amount necessary to amortize the then outstanding
Principal balance of this Note plus interest that will accrue over a period equal to 240 months. | further acknowledge and agree that (1) you may apply
each payment to Principal, interest, late charges and other costs and fees as you determine in your sole discretion and (2) all unpaid Principal, accrued
interest, late charges and all other fees and charges shall be due and payable in full without further notice or demand on October 1, 2022.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Paymanis scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.

7. PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

<=
8. LOAN PURPOSE. The purpose of this Loan is to renew nl)
c

9. GUARANTY. A Guaranty, dated April 30, 2018 from JAMES FICE, Hl (Guarantor) to you, guarantees the payment and performance af my debts as
described in the Guaranty; and
A Guaranty, dated April 30, 2018 from CATHY L. JUSTICE (Guarantor) to you, guarantees the payment and performance of my debts as described in the
Guaranty.
10. DEFAULT. i will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any pramise or covenant of this Note.

F, Other Documents. A default occurs under the terms of any other Loan Document.

G, Other Agreements. | am in default on any other debt or agreement I have with you.

H, Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

|. Judgment. | fail to satisfy or appeal any judgment against me.

4. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal! authority.

K. Name Change. | change my name or assume an additional name without notifying you before making such a change.

L. Property Transfer. | transfer all or a substantial part of my money or property.
11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
35380466v1
Case 5:21-cv-00320 Document 49-10 Filed 07/14/21 Page 5 of 17 PagelD #: 666

(3) You may release, substitute or impair any Property securing this Note.

(4) You, or any institution participating in this Note, may invoke your right of set-off.

(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,

repurchases or participations.

{6} !agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying

or relating to this Note.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.
D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.
E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
tight of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.
Ff. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay ali
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney’s fee.
Expenses include {unless prohibited by law) reasanable attorneys' fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest fram the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Praperty | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14. COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note is in
effect:
A. Power. [am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. ! have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.
B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | am a party or to which f am or any of my Property is subject.
C. Name and Place of Business. Other than previously disclosed in writing te you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and will not use any other name
and wiil preserve my existing name, trade names and franchises.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will stil! be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

35380466v1
Case 5:21-cv-00320 Document 49-10 Filed 07/14/21 Page 6 of 17 PagelD #: 667

« 18, AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation 2) or the Real Estate Settlement
Procedures Act (Regulation X} that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.

21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasanably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24, SIGNATURES. By signing under seal, | agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.

 

 

BORROWER:
Bellwood Coy poretion, a West Virginia corporation i
By: fe Se a" = [Seal]
fanibeS-Justice, II, President
Borrower's organizational identification number: —
Place of Chief Executive Office: _
ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT): ‘ 26 Ly
STATEOF__\ WCE \On. _. _, COUNTY (ORCITY)OF PO CWLON A ss.
fo at

This instrument was acknowledged before me this i day of \AS AW -, 2018 by JAMES C. JUSTICE, HI, President of
Bellwood Corporation, a West Virginia Corporation, on behalf of the corporation. He [check one] Ef'is personally known to me or CI has produced

— _ as identification. oe

4 ff A
f . j ‘a aacy

My commission expires: > DOD) hed ak ba. Sh od Pome AZ Ke bgt.

‘ (Notary Public}

 

Notary Registration Number:

[oT TESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 206°
AeA ARADO

oe — a

35380466v1
Case 5:21-cv-00320 Document 49-10 Filed 07/14/21 Page 7 of 17 PagelD #: 668
   

Case 5:21-cv-00320 Docu age 8 of 17 PagelD #: 669

This Loan Agreement (the “Agreement”) is made this 30th day of April, 2018, by and between Carter Bank & Trust, a Virginia
banking corporation (“Bank”), and:

Bellwood Corporation, a West Virginia corporation (“Borrower”), having its chief executive office at 302 S. Jefferson St., Suite 600,
Roanoke, VA 24011; and

James C. Justice, I and Cathy L. Justice (individually “Guarantor” and collectively the “Guarantors”).

The Borrower has applied to Bank for and Bank has agreed to make, subject to the terms of and upon the reliance of Borrower’s
representations, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinafter sometimes
referred to, singularly or collectively, if more than one, as “Loan’):

Term Loan (the “Term Loan”) in the principal amount of $53,115,794.12 for the purpose of refinancing Note Bi 234 made by
Borrower payable to the Bank which shall be evidenced by Borrower’s Promissory Note dated April 30, 2018 (the “Term Note”

payable (a) Interest only until December 1, 2018 and (b) thereafter amortized commencing January 1, 2019 over a 20 year term with
the entire principal balance due and payable on October 1, 2022 and shall bear interest at the rate set forth in such note, the terms of
which are incorporated herein by reference. The Term Loan shall be secured by a first and prior lien and security interest in all
existing collateral as well as the assets, real and personal, of Virginia Fuel Corporation, Justice Coal of Alabama, LLC, Kentucky Fuel
Corporation, Bellwood Corporation, Justice Low Seam Mining, Inc., A&G Coal Corporation, Bardo Mining, LLC, Cumberland
Valley Contractors, Inc., Kentucky Valley Contractors, Inc., Liggett Mining, LLC, Sequoia Energy, LLC, Seneca Energy, LLC,
Infinity Energy, Inc., Harlan-Leslie Fuels, LLC, Cane Patch Mining Company, Inc., Southern Coal Corporation, Meg-Lynn Land
Company, Inc., Premium Coal Company, Incorporated, $ and H Mining, Inc., Baden Reclamation Company and Nine Mile Mining,
Inc. (such legal entities together with Borrower, individually and collectively “Debtors”).

The Term Note shall sometimes be referred to herein the “Note.”
Section 1 Conditions Precedent

Bank shall not be obligated to make any disbursement of loan proceeds until all of the following conditions have been satisfied by
proper evidence, execution, and/or delivery to Bank of the following documents and items in addition to this Agreement, all in form
and substance satisfactory to Bank and Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name, address, tax

identification number, driver's license, and date of birth (if the Borrower is an individual) of the Borrower sufficient for Bank to verify

the identity of the Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any change in such
information.

Note: The Term Note duly executed by the Borrower.

Deeds of Trust: If necessary, a Deed of Trust or Amended and Restated Deed of Trust on the real property of Debtors (such Deeds of
Trust, individually and collectively, the “Mortgage” and such real property collectively the “Mortgaged Property”).

Title Insurance: A Standard ALTA mortgage policy from a company or companies approved by Bank, providing coverage for the
aggregate principal amount of the Note and insuring a first lien priority of the Mortgage and which shall not contain any title
exceptions or policy exclusions not approved by Bank and Bank’s counsel.

Flood Hazard Certification: Evidence satisfactory to Bank and Bank’s counsel as to whether the Mortgaged Property is located
within an area identified as having “special flood hazards” as such term is used in the Federal Flood Disaster Protection Act of
1973.

Environmental Audit Report: A favorable Phase I unedited environmental audit covering the Mortgaged Property from an
independent environmental engineering firm satisfactory to Bank which reflects that no hazardous waste, toxic substances, or
other hazardous materials have contaminated the Mortgaged Property or, if the Mortgaged Property has been so contaminated,
that it has been satisfactorily remediated or contained in accordance with all Environmental Laws. The Bank shall be fully
authorized to discuss all aspects of the audit with the engineering firm. .

Security Agreement: Security Agreement (“Security Agreement”) in which the Debtors shall grant to Bank a first priority security
interest in all of the personal property of such legal entities. (If Bank has or will have a security interest in any collateral which is
inferior to the security interest of another creditor, Borrower must fully disclose to Bank any and all prior security interests, and
Bank must specifically approve in writing any such security interest which will continue during the term of the Loan).

Financing Statements: Copies of UCC Financing Statements duly filed in Debtors’ or other owner’s state of incorporation,
organization or residence, and in all jurisdictions necessary, or in the opinion of Bank desirable, to perfect the security interests
granted in the Security Agreement, and certified copies of Information Requests identifying all previous financing statements on
record for Borrower or other Debtor, as appropriate from all jurisdictions indicating that no security interest has previously been
granted in any of the collateral described in the Security Agreement, unless prior approval has been given by Bank.

UCC and Federal Tax Lien Searches: Uniform Commercial Code and Federal Tax Lien searches naming Debtors as debtor and
performed at the Secretary of State of the state/commonwealth of Borrower's incorporation.

Corporate Resolution: A Certificate of Corporate Resolutions signed by the corporate secretary or certified officer or manager
containing resolutions duly adopted by the Board of Directors, Managers or Members of Debtors authorizing the execution,
delivery, and performance of the Loan Documents on or in a form provided by or acceptable to Bank.

Articles of Incorporation and Articles of Organization: A copy of the Articles of Incorporation, Articles of Organization and all
other charter documents of Debtors, all filed with and certified by the Secretary of State of the state/commonwealth of Debtors’
incorporation.

By-Laws and Operating Agreements: A copy of the By-Laws or Operating Agreements of Debtors certified by the Secretary,
VCIULICHLE Ul EAISIOMCES A CSELILIGAHO UL Le SCCISlary UL Sle (Or OLNEL BOVEIMMCHT AUIMONIY) OF tne Stale/ COMMON Wealth Or
EBPs Dick ONHIOO Gt Serankd ISH Wa WM Od Ohoelall BLO? br DRAGELSA Ge duke ADE IInutts ba’,

Opinion of Counsel: An opinion of counsel for Debtors and Guarantors satisfactory to Bank and Bank’s counsel.

Guaranties: Guaranty Agreements duly executed by each Guarantor.

Appraisal(s): Two (2) copies of an appraisal ordered by the Bank of the estimated market value of the real and/or personal property
offered as collateral for the Loan referenced herein. The appraisals must be addressed to Bank and must conform to the Uniform
Standards of Professional Appraisal Practice (“USPAP”) adopted by the Appraisal Standards Board of the Appraisal Foundation.
Any deviation from the USPAP must be explained in the appraisals. The appraisers must be licensed and/or certified if required
by applicable Federal Deposit Insurance Corporation regulations or state laws. In the event that such appraisal is not received by
Bank by the closing of the Loan, then, upon Bank’s receipt of such appraisal, if such appraisal should indicate that the value of
the Mortgaged Property or other Collateral is insufficient in Bank’s sole determination to collateralize Bank adequately, Borrower
shall promptly post such additional collateral as Bank shal] then require in Bank’s sole discretion, and Borrower shall execute and
deliver all such documents as Bank shall require to create, perfect and maintain a valid and enforceable lien on and security
interest in such additional collateral.

Subordination Agreements: Subordination Agreements executed by each Guarantor, by which each Guarantor subordinates all
indebtedness, obligations and other liabilities of Borrower owed to such Guarantor.

Payment of Interest, Attorneys’ Fees and Expenses: On closing of the Loan, Bank shall have received all attorneys’ fees and costs
and all other fees and expenses charged by or incurred by Bank in connection with the Loan.

Additional Documents: Receipt by Bank of other approvals, opinions, or documents as Bank may reasonably request.

Section 2 Representations and Warranties

Borrower represents and warrants to Bank that:
2.01. Financial Statements. The balance sheet of Debtors, and the related Statements of Income and Retained Eamings of
Debtors, the accompanying footnotes together with the accountant’s opinion thereon, and all other financial information
previously furnished to Bank, accurately, completely and fairly reflect the financial condition of Debtors as of the dates thereof,
including all contingent liabilities of every type, and the financial condition of Debtors as stated therein has not changed
materially and adversely since the date thereof.
2.02. Name, Capacity and Standing. Debtors’ exact legal name is correctly stated in the initial paragraph of the Agreement. If
Debtors and any of its subsidiaries, if any, is a corporation, general partnership, limited partnership, limited liability partership,
or limited liability company, it is duly organized and validly existing under the laws of its respective state of incorporation or
organization; that it and/or its subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature
of their business shall require such qualification, and are cach duly authorized by their board of directors, general partners or
member/manager(s), respectively, to enter into and perform the obligations under the Loan Documents.
2.03. No Violation of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Debtors, by any and all pledgors (whether Debtors or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred to as the “Pledgor”)) or by Guarantors thereunder will not violate any provision, as applicable, of
its articles of incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership
or limited liability partnership, or, of any law, other agreement, indenture, note, or other instrument binding upon Debtors, any
Pledgor or any Guarantor, or give cause for the acceleration of any of the respective obligations of Debtors or any Guarantor.
2.04. Authority. The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action. All authority from and approval by any federal,
state, or local governmental body, commission or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents has been obtained.
2.05. Asset Ownership. Debtors and each Pledgor have good and marketable title to all of the properties and assets reflected on
the balance sheets and financial statements furnished to Bank, and all such properties and assets are free and clear of mortgages,
deeds of trust, pledges, liens, security interests, and all other encumbrances except as otherwise disclosed by such financial
statements or otherwise in writing.
2.06. Discharge of Liens and Taxes. Debtors and its subsidiaries, if any, and Guarantors have filed, paid, and/or discharged all
taxes or other claims which may become a lien on any of their respective properties or assets, excepting to the extent that such
items are being appropriately contested in good faith and for which an adequate reserve (in an amount acceptable to Bank) for the
payment thereof is being maintained.
2.07. Regulations U and X. None of the Loan proceeds shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock in violation of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System.
2.08. ERISA. Each employee benefit plan, as defined by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), maintained by Debtors or by any subsidiary of Debtors or any corporate Guarantor meets, as of the date hereof, the
minimum funding standards of Section 302 of ERISA, all applicable requirements of ERISA and of the Internal Revenue Code of
1986, as amended, and no “Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has occurred with respect to
any such plan.
2.09. Litigation. There is no claim, action, suit or proceeding pending, threatened or reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or arbitration which will materially adversely affect the financial
condition, operations, properties, or business of Debtors, its subsidiaries, if any, any Guarantor, or any Pledgor, or affect the
ability of Debtors or any Guarantor or any Pledgor to perform its obligations under the Loan Documents.
2.10. Other Agreements. The representations and warranties made by Debtors and Guarantors to Bank in the other Loan
Documents are true and correct in all respects on the date hereof
2.11. Binding and Enforceable. The Loan Documents, when executed, shall constitute valid and binding obligations of
Debtors and Guarantors respectively, and are enforceable in accordance with their terms, except as may be limited by bankruptcy,
insolvency, moratorium, or similar laws affecting creditors’ rights generally.
2.12, Commercial Purpose. The Loan is not a “consumer transaction”, as defined in the Virginia Uniform Commercial Code,

nee Be eat ou ah oe
CSE OPE A POR oS My BUG ORION RM 16 8 gL ceume

2.14. Survival of Representations and Warranties. Debtors agree that in extending loan advances, Bank is relying on all
representations, warranties, and covenants made by Debtors and Guarantors in this Agreement or in any certificate or other
instrument delivered by Debtors or Guarantors to Bank under this Agreement or the other Loan Documents. Debtors and
Guarantors further agree that regardless of any investigation made by Bank, all such representations, warranties and covenants
will survive the making of each advance under the Loan and delivery to Bank of the Loan Documents, shall be continuing in
nature, shall be deemed made and reaffirmed by Debtors and Guarantors at the time each advance is made, and shall remain in
full force and effect until such time as Debtors’ indebtedness shall be paid in full, or until this Agreement shall be terminated in
the manner provided herein, whichever is the last to occur.

Section 3 Affirmative Covenants

Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Borrower shall:
3.01. Maintain Existence and Current Legal Form of Business. (a) Maintain and cause each Debtor to maintain its existence
and good standing in the state of its incorporation or organization, (b) maintain and cause each Debtor to maintain its current legal
form of business indicated above, and, (c), as applicable, qualify and remain qualified and cause each Debtor to qualify and
remain qualified as a foreign corporation, general partnership, limited partnership, limited liability partnership or limited liability
company in each jurisdiction in which such qualification is required.
3.02. Maintain Records. Keep and cause each Debtor to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting all financial transactions of Debtors. If Debtors
now or hereafter maintain any business records in the possession of a third party, at the request of Bank, Borrower shall notify
and cause each Debtor to notify such third party to permit Bank free access to such records at all reasonable times and to provide
Bank with copies of any records it may request, all at Debtors’ expense.
3.03. Maintain Properties. Maintain, keep, and preserve, and cause each Debtor to maintain, keep and preserve, all of its
properties (tangible and intangible) including the Collateral necessary or useful in the conduct of its business in good working
order and condition, ordinary wear and tear excepted.
3.04, Conduct of Business. Continue to engage and cause each Debtor to engage in an efficient, prudent, and economical
manner in a business of the same general type as now conducted.
3.05. Pay Debt: Debtors shall pay and discharge and cause each Debtor to pay and discharge when due all of its indebtedness
and obligations imposed upon Debtors or its properties, income or profits, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Debtors’ properties, income, or profits; shall furnish evidence of payment to Bank upon request; and
shall authorize the appropriate government official to deliver information regarding any such indebtedness or obligation upon
request of Bank.
3.06. Environmental Studies: Debtors shall promptly conduct and complete, at Debtors’ expense, all environmental studies,
inspections and tests as may be requested by Bank or any governmental authority relative to any toxic or hazardous substance at
or affecting any property or any facility owned, leased or used by Debtors.
3.07, Maintain Insurance. Maintain and cause each Debtor to maintain fire and other risk insurance, public liability insurance,
and such other insurance as Bank may require with respect to Debtors’ properties and operations, in form, amounts, and
coverages and with insurance companies acceptable to Bank. Debtors, upon request of Bank, will deliver to Bank from time to
time the policies or certificates of insurance in form satisfactory to Bank, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice to Bank, Each insurance policy also shall include an
endorsement (NY long form) providing that coverage in favor of Bank will not be impaired in any way by any act, omission or
default of Debtors or any other person. In connection with all policies covering the Collateral, Debtors shall provide Bank with
such Bank’s loss payable or other endorsements as Bank may require, and shall furnish to Bank upon request, reports on each
existing insurance policy showing such information as Bank may reasonably request, including without limitation the following:
(1) the name of the insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties and assets insured; (5) the
current property values on the basis of which insurance has been obtained, and the manner of determining those values; and (6)
the expiration date of the policy. In addition, upon request of Bank (however not more often than annually), Bank may require
that an independent appraiser satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any
Collateral. The cost of such appraisal shall be paid by Debtors. Should any or all of the Collateral become uninsured for any
reason, Debtors shall have ten (10) days after receipt of notice from Bank to obtain replacement insurance on the Collateral
satisfactory to Bank and, should Debtors fail to obtain such insurance, Bank may purchase insurance covering the Collateral, the
cost of which shall be paid by Debtors on demand.
3.08. Comply With Laws. Comply and cause each Debtor to comply in all respects with all applicable laws, rules, regulations,
ordinances and orders applicable to Debtors’ business, operations and properties including without limitation, the Americans with
Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmental charges imposed upon it or upon
its income, profits or property, and all Environmental Laws. Without limiting the generality of the foregoing, Debtors shall
comply with all environmental laws, regulations, and ordinances and with such additional requirements as the Bank may impose
regarding environmental activity or environmental laws, rules or regulations.
3.09. Right of Inspection. Permit and cause each Debtor to permit the officers and authorized agents of Bank, at any reasonable
time or times in Bank’s sole discretion, to visit the properties of Debtors, to conduct on-site audits of Debtors’ financial records,
accounts, inventory and procedures, to have access to Debtors’ books and records and to make copies thereof, and to discuss such
matters with any officers, directors, managers, members or partners, limited or general, of Debtors, and with Debtors’
independent accountant as Bank deems necessary and proper. Debtors shall pay to Bank all collateral audit fees and servicing
fees associated with each collateral audit or inspection and with servicing the Loan.
3.10. Reporting Requirements. Furnish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the end of each month end, the Debtors’ internally
prepared balance sheet and income statement for the period ended, prepared in accordance with generally accepted
Anual Keports: Annually, with one hundre ) ot _the end of eac al ye ; rs’ audited
Casepbtedde Ghedt Ua Sacco GUidlnadl 42D yon! ehda! propecell if slUbrdbneO brit Reale abeeGlGe accounting
principles, applied on a consistent basis.
Monthly Production Reports: Monthly within thirty (30) days of the end of each month, copies of each contract that
creates or will create an account, and accounts receivable aging and payable reports, inventory valuation reports, and such
other and further reports as Bank shall require, each in a form satisfactory to Bank and with such frequency as Bank shall
require.
Tax Returns: State and Federal tax retums for the Debtors when each such return is filed, and such additional information
and statements (including, without limitation, lists of assets and liabilities, aging of receivables and payables, inventory
schedules, budgets, forecasts, and other reports with respect to the Debtors’ financial condition and business operations) as
the Bank may request from time to time.
Officer Compliance Certificate: An Officer’s Compliance Certificate (“OCC”) with respect to Debtors’ compliance with
the Affirmative and Negative Covenants set forth in Sections 3, 5, and 6 of this Agreement. The OCC will be in form
acceptable to Bank, properly executed by an authorized officer or manager of Debtors, including calculations to support all
Financial Covenants, and set forth any corrective action taken or proposed to be taken with respect to any Default or Event
of Default under such covenants. The OCC is due within the same number of days required for the delivery of Financial
Statements for each fiscal quarter’s end and for the fiscal year end. The OCC furnished by Debtors for the fiscal year end
shall include a reconciliation of all adjustments, if any, by Debtors to the fourth quarter’s certification.
Notice of Litigation: Promptly after the receipt by Debtors, or by any Guarantor of which Debtors have knowledge,
notice of any complaint, action, suit or proceeding before any court or administrative agency or body of any type which, if
determined adversely, could have a material adverse effect on the financial condition, properties, business prospects or
operations of Debtors or any Guarantor, as applicable.
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any default or event of
default under this Agreement or any other Loan Documents.
USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name,
address, tax identification number, driver’s license, and date of birth (if Debtors are an individual) of Debtors sufficient for
Bank to verify the identity of Debtors in accordance with the USA Patriot Act. Debtors shall notify Bank promptly of any
change in such information.
Other Information: Such other information as Bank may from time to time request.
3.11. Appraisal(s). If required by Bank, furnish at Borrower’s expense an independent appraisal or update by an appraiser
satisfactory to Bank of the market value of any real or personal property collateral securing the Loan.
3.12. Affirmative Covenants from other Loan Documents. All affirmative covenants contained in any other Loan Documents
are hereby incorporated by reference herein.
3.13. Management. Maintain executive and management personnel with substantially the same qualifications and experience as
the current executive and management personnel and promptly provide written notice to Bank of any change in such executive or
management personnel.

Section 4 Guarantors’ Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Guarantor shall:
4.01. Maintain Properties; Liquid Assets. Guarantors shall not, without the prior written consent of Bank, sell, transfer or
otherwise dispose of any of more than 10% of his/her personal Liquid Assets of any kind. “Liquid Assets” shal] mean all publicly
traded securities and/or securities accounts, bonds and mutual funds, any certificates of deposit, money market accounts, U.S.
Treasuries and other federal agency instruments, hedge funds, derivative accounts and other investment instruments which are not
pledged to Bank as security for any obligation to Bank.
4.02. Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, and orders including, without
limitation the Americans with Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmental
charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmental
Laws.
4.03. Reporting Requirements. Furnish to Bank:
Guarantor Financial Reports: Each of the Guarantors shall submit financial statements to the Bank on the Bank’s form
on an annual basis by February 28 of each year. The Bank shall provide such form at least (30) days in advance of any
required submission.
Notice of Litigation: Promptly after the receipt by any Guarantor, or by Borrower of which any Guarantor has knowledge,
notice of any claim, action, suit, and proceeding before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition, properties, business prospects or operations of
any Guarantor or Debtors, as appropriate.
4.04, Transfer of Ownership. Not, without the prior written consent of Bank: If Guarantor is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock and/or currently authorized but
unissued shares of any class of partnership, limited partnership, limited liability partnership or limited liability company, issue,
transfer or sell any interest in Guarantor.
4.05. Tax Returns: As soon as available each year, furnish complete copies of all federal and state tax returns (including all
Schedules thereto) filed by each Guarantor.
4.06. Other Information: Furnish such other information as Bank may from time to time request.
4.07. Representations and Warranties. Each Guarantor represents and warrants to Bank that: (i) if Guarantor is a corporation,
partnership, limited partnership, limited liability partnership, limited liability limited partnership, or limited liability company, it
is duly organized and validly existing under the laws of its respective state of incorporation or organization: that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature of their business shall require
such qualification, and are each duly authorized by their board of directors, general partners or member/manager(s), respectively,
1S NY MUBGUUL PCMGILE UL, WW LG KUUWICUZE OL SUCH UUATaNIOr, Inreatened which iM adversely decided say ae ea impair its
Q@hilite tb Khor wD PHA ot Aciou® eitier fs Glarahty Abreemhant/ aed (HAGE nbeiM VidldtioP Oke g with the
Enemy Act (50 U.S.C. App. Sec. 1 et seq), as amended, (2) any of the foreign assets control regulations issued by OFAC and any
executive order related thereto, or (3) the U.S. Patriot Act, and further that it (a) is not subject to sanctions administered by OFAC
or the U.S. Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise associated with, any
person subject to such sanctions.

Section § Financial Covenants: N/A
Section 6 Negative Covenants

Borrower covenants and agrees and shall from the date hereof and until payment in full of all indebtedness and performance of all
obligations under the Loan Documents, Debtors shall not, without the prior written consent of Bank:

6.01. Liens. Create, incur, assume, or suffer to exist any lien or security interest upon or in Collateral, any of Debtors’ other
properties, or the properties of any Pledgor securing payment of the Loan, whether now owned or hereafter acquired, except
Permitted Liens.
6.02. Debt. Incur, assume, or suffer to exist any debt, except:

(a) Debt to Bank;

(b) Debt outstanding on the date hereof and shown on the most recent financial statements submitted to Bank;

(c) Accounts payable to trade creditors incurred in the ordinary course of business; and

(d) Debt secured by purchase money security interests only in the property or assets acquired.
6.03. Capital Expenditures. Expenditures for fixed assets in any fiscal year shall not exceed in the aggregate the sum of $N/A.
6.04. Change of Legal Form of Business; Purchase of Assets. Change Debtors’ name or the legal form of Debtors’ business
as shown above, whether by merger, consolidation, conversion or otherwise, and Debtors shall not purchase all or substantially all
of the assets or business of any Person, or enter into any partnership with a third party.
6.05. Leases. Create, incur, assume, or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent financial statement submitted to Bank;

(b) Operating Leases for machinery and equipment which do not in the aggregate require payments in excess of $ N/A in any

fiscal year of Debtors.

6.06. Dividends or Distributions; Acquisition of Capital Stock or Other Ownership Interests. Declare or pay any dividends
or distributions of any kind, or purchase or redeem, retire, or otherwise acquire any of Debtors’ capital stock or other ownership
interests, now or hereafter outstanding.
6.07. Salaries. Salaries and any other cash compensation to owners/officers/partners/managers shall be limited as follows: N/A
6.08. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business.
6.09. Loans to Insiders and Affiliates. Make any loans to directors, officers, partners, members, shareholders, subsidiaries or
affiliates.
6.10. Disposition of Assets. Sell, lease, or otherwise dispose of any of its assets or properties except in the ordinary and usual
course of its business.
6.11. Investments: Loan, invest in or advance money or assets, or purchase, create or acquire any interest in any other
enterprise or entity.
6.12. Sale of Accounts: Sell with recourse any of Debtors’ accounits, except to Bank.
6.13. Transfer of Ownership. (a) issue, transfer or sell any new class of stock, (b) issue, transfer or sell, in the aggregate more
than 10% of the total number of shares from its treasury stock and/or currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) permit any shareholder to transfer or sell more than 10% of its issued and
outstanding shares in Debtors as of the date of this Agreement
6.14. Negative Covenants from Loan Documents. All negative covenants contained in any Loan Document are hereby
incorporated by reference herein.
6.15. Transactions with Affiliates. Directly or indirectly, sell, lease, transfer, or otherwise dispose of any of its property to, or
purchase any property from, or enter into any contract, agreement, understanding, loan, advance, guarantee or transaction
(including the rendering of services) with or for the benefit of, any Affiliate (each of the foregoing, an “Affiliate Transaction”),
unless (a) such Affiliate Transaction or series of Affiliate Transactions is (i) in the best interest of Debtors and (ii) on terms that
are no less favorable to Debtors than those what would have been obtained in a comparable arm’s-length transaction by Debtors
with a person that is not an Affiliate. For purposes of this section, “Affiliate” shall mean Debtors, any relative of Debtors, of any
Guarantor, or of an entity which is a parent, subsidiary or any person or entity controlled by, or under the common control of,
Debtors, any Guarantor, Debtors’ parent or subsidiary, or Guarantor’s parent or subsidiary.

Section 7 Hazardous Substances and Compliance with Environmental Laws

7.01. Investigation. Borrower hereby certifies that it have exercised due diligence to ascertain whether their real property,
including without limitation the Mortgaged Property, is or has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and substances, or other hazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances”). Borrower represents and
warrants that there are no Hazardous Substances contaminating its real property or any of Debtors’ real property, nor have any
such materials been released on or stored on or improperly disposed of on its real property during its ownership, occupancy or
operation thereof except in strict compliance with Environmental Laws and any applicable permits. Borrower hereby agrees that,
except in strict compliance with applicable Environmental Laws, it shall not and shall cause each Debtor not to knowingly permit
any release, storage or contamination of its properties as long as any indebtedness or obligations to Bank under the Loan
Documents remains unpaid or unfulfilled. In addition, Debtors do not have or use any underground storage tanks on any of its
ea Baecy em 1 Be navin Aas orited. 828. Here Age 13 oF17 Pade Garbo esatine to the

7.02, Compliance. Borrower agrees to comply and shall cause each Debtor to comply with all applicable Environmental Laws,
including, without limitation, all those relating to Hazardous Substances. Borrower further agrees and shall cause each Debtor to
provide Bank, and all appropriate Federal and State authorities, with immediate notice in writing of any release of Hazardous
Substances on the Mortgaged Property and to pursue diligently to completion all appropriate and/or required remedial action in
the event of such release. In addition, Borrower and shall cause each Debtor to provide Bank within fifteen (15) days after receipt
thereof, a complete copy of any notice, summons, lien, citation, letter or other communication from any governmental agency
conceming any action or omission of Debtors in connection with any environmental activity or issue.

7.03. Remedial Action; Indemnity: Bank shall have the right, but not the obligation, to undertake all or any part of such
remedial action in the event of a release of Hazardous Substances on the Mortgaged Property and to add any expenditures so
made to the principal indebtedness secured by the Mortgage or other security instruments. Borrower agrees to indemnify and
hold Bank harmless from any and all loss or liability arising out of any violation of the representations, covenants, and obligations
contained in this Section 7, or resulting from the recording of the Mortgage or other security instruments. In addition, Bank shall!
have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and violations of
Environmental Laws.

Section 8 Events of Default
The following shall be “Events of Default” by Debtors or any Guarantor:

8.01. Should Borrower fail to make payment of any installment of principal or interest on the Note when due.

8.02. Should any representation or warranty made in the Loan Documents prove to be false or misleading in any material respect
when made.

8.03. Should any report, certificate, financial statement, or other document furnished prior to the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made.

8.04. Should Debtors or any Guarantor default in the payment or performance of any other loan, line of credit, indenture,
mortgage instrument, security agreement or other agreement with Bank or with another creditor or Person that may materially
affect Debtors’ or any Guarantor’s property or ability to perform their respective obligations under this Agreement or the other
Loan Documents.

8.05. Should Debtors, any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the Loan
Documents to which it is a party.

8.06. Should a custodian be appointed for or take possession of any or all of the assets of Debtors or any Guarantor; should
Debtors or any Guarantor either voluntarily or involuntarily become subject to any insolvency proceeding, including becoming a
debtor under the United States Bankruptcy Code, any proceeding to dissolve Debtors or any Guarantor, any proceeding to have a
receiver appointed, or should Debtors or any Guarantor make an assignment for the benefit of creditors; or should there be an
attachment, execution, or other judicial seizure of all or any portion of Debtors’ or any Guarantor’s assets, including an action or
proceeding to seize any Collateral or any funds on deposit with Bank, and such seizure is not discharged within 30 days.

8.07. Should final judgment for the payment of money be rendered against Debtors or any Guarantor which is not covered by
insurance and shall remain undischarged for a period of 30 days unless such judgment or execution thereon is effectively stayed.
8.08. Upon the death of, or termination of existence of, or dissolution of, Debtors, any Pledgor or any Guarantor.

8.09. Should Bank determine that Debtors or any Guarantor has suffered a material adverse change in its financial condition or
its business operations.

8.10. Should any lien or security interest in the Collateral terminate, fail for any reason to have the priority agreed to by Bank on
the date granted, or become unenforceable, unperfected or invalid for any reason, should the Collateral fail to be insured as
required herein, or should the market value of the Morigaged Property or other Collateral decline below the value anticipated or
required in connection with the Loan.

8.11, Should Debtors commit a default under any Hedge Agreement, as defined in Section 10.01.

8.12. Should Debtors assert for any reason that this Agreement or any provision hereof or any other Loan Document is invalid or
unenforceable, or should any Guarantor terminate its Guaranty or otherwise assert that that its Guaranty is invalid or
unenforceable.

8.13. Should Debtors, any Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
Debtors or any Guarantor be indicted for a felony offense under state or federal law, including without limitation any violation of
any anti-money laundering, bribery, OFAC or bank fraud, or should Debtors or any Guarantor employ an executive officer or
manager, or elect a director, who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership interests of Debtors or any Guarantor who has been indicted or convicted of any such
felony offense.

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, if any, Bank may at
any time thereafter, at its option, take any or all of the following actions, at the same or at different times:
9.01. Declare the outstanding balance of the Note to be immediately due and payable, both as to principal and interest, late fees,
and all other amounts/expenditures without presentment, demand, protest, or further notice of any kind, all of which are hereby
expressly waived by Borrower and each Guarantor, and such balance shall accrue interest at the default rate as provided herein
until paid in full;
9.02. Require Debtors or any Guarantor to pledge additional collateral to Bank from Debtors’ or such Guarantor’s assets and
properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Bank’s sole discretion;
9.03. Take immediate possession of and/or foreclose upon any or all Collateral which may be granted to Bank as security for the
indebtedness and obligations of Debtors or any Guarantor under the Loan Documents;

mms nm °
7.u0, AY UVUIMZAUON OL DANK WO aavance Tunas 10 borrower oO: x Person under, thet ft un, : Documents
Gra BundloBIil0st 21 an} QOBUACING Aad Doar HIS te nel Ase tmnbeiateiy Gedl did taki ess ded until Bank
shall reinstate such obligation in writing.

Section 10 Miscellaneous Provisions

10.01. Definitions.

“Collateral” shall mean all property and assets granted as collateral security for the Loan, whether real or personal property,
whether granted directly or indirectly, whether granted now or in the future, and whether granted in the form of a security interest,
mortgage, security deed, deed of trust, assignment, pledge, crop pledge, chattel mortgage, chattel trust, factor’s lien, equipment
trust, conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a security device,
or any other security or lien interest whatsoever, whether created by law, contract, or otherwise.

“Environmental Laws” shall mean all federal and state laws and regulations which affect or may affect the Mortgaged
Property, including without limitation the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
Sections 9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et seq.), and all applicable environmental laws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been amended or may be amended.

“Loan Documents” shall mean this Agreement including any Schedule attached hereto, the Note, the Mortgage, the Security
Agreement, all UCC Financing Statements, the Guaranty Agreements, the Subordination Agreements, and all other documents,
certificates, and instruments executed in connection therewith, and all renewals, extensions, modifications, substitutions, and
restatements thereof and therefore.

“Permitted Liens” shall mean (1) liens and security interests securing any indebtedness owed by Debtors to Bank; (2) liens
for taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriate reserves
are maintained; (3) liens of materialmen, mechanics, warehousemen, or carriers, or other like liens arising in the ordinary course
of business and securing obligations which are not yet delinquent; (4) purchase money liens or purchase money security interests
upon or in any property acquired or held by Debtors in the ordinary course of business to secure indebtedness outstanding on the
date of this Agreement or permitted to be incurred under Section 6.02; (5) liens and security interests which, as of the date of this
Agreement, have been disclosed to and approved by Bank in writing, and (6) those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with respect to the net value of Debtors’ assets.

“Person” shall mean an individual, partnership, corporation, trust, unincorporated organization, limited liability company,
limited liability partnership, association, joint venture, or a government agency or political subdivision thereof.

“GAAP” shail mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American Institute of Certified Public Accountants, as amended and supplemented from time to time.

10.02. Non-impairment. If any one or more provisions contained in the Loan Documents shall be held invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions contained therein shall not in
any way be affected or impaired thereby and shall otherwise remain in full force and effect.

10.03. Applicable Law, Jurisdiction and Venue. The Loan Documents shall be construed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind Borrower’s and cach Guarantor’s heirs, personal representatives,
successors and assigns and inure to the benefit of Bank’s successors and assigns. Borrower and the Guarantors hereby
irrevocably agree that any legal action or proceeding arising out of or relating to this Agreement or any of the Loan Documents
shall be instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court
for the Western District of Virginia, assuming such latter court has jurisdiction. Borrower and the Guarantors hereby consent to
the jurisdiction of such courts and waive any objection relating to the basis for personal or in rem jurisdiction or to venue which
Borrower or any of the Guarantors may now or hereafter have in any such legal action or proceedings.

10.04. Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law. A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank’s right otherwise to demand strict compliance with that provision or
any other provision of this Agreement. No prior waiver by Bank, nor any course of dealing between Bank and Debtors, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Debtors’ or any Guarantor’s
obligations as to any future transaction. Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent is required
and in all cases such consent may be granted or withheld in the sole discretion of Bank.

10.05. Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
unless in writing and signed by Debtors and Bank,

10.06. Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest rate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower’s fixed payment amount(s) to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be repaid within the same period of time as
originally agreed upon.

10.07 Stamps and Other Fees. Debtors shall pay all federal or state stamp and recording taxes, or other fees or charges, if any
are payable or are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents or any
security granted to Bank; and Borrower and Guarantors agree to indemnify and hold harmless Bank against any and all liability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Mortgaged Property obtained at any time
after the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Loan Documents or restructure of the Loan, any material damage to or condemnation of the Mortgaged
Property, or in connection with any foreclosure or forbearance. Such appraisal fees shall be payable on demand, shall accrue
interest at the default rate set forth in the Note following demand and shall be secured by the security documents executed by
Debtors or any Pledgor.

IN AD dae... om. rot _wh ee -~ se
OrToOWw Wuarany te) and several e to.pa le | fe j and all
(ana Side ab Vater Gaetan en teeee hey ob daceted he nk Bolivar a Cuaeaty lett Ge iable for such
attorneys’ fees and costs whether or not any suit or proceeding is actually commenced.

10.09. Bank Making Required Payments. In the event Debtors shall fail to maintain insurance, pay taxes or assessments, costs
and expenses which Debtors is, under any of the terms hereof or of any Loan Documents, required to pay, or fail to keep any of
the properties and assets constituting collateral free from new security interests, liens, or encumbrances, except as permitted
herein, Bank may at its election make expenditures for any or all such purposes and the amounts expended together with interest
thereon at the default rate as defined in the Note, shall become immediately due and payable to Bank, and shall have benefit of
and be secured by the collateral; provided, however, Bank shall be under no duty or obligation to make any such payments or
expenditures.

10.10. Right of Offset. Any indebtedness owing from Bank to Debtors and Guarantors may be set off and applied by Bank on
any indebtedness or liability of Debtors or Guarantors to Bank at any time and from time to time after maturity, whether by
acceleration or otherwise, and without demand or notice to Debtors or Guarantors.

10.11. UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral in any
location deemed necessary and appropriate by Bank.

10.12. Modification and Renewal Fees. Bank may, at its option, charge any fees for modification, renewal, extension, or
restatement of any terms of the Note and the other Loan Documents not prohibited by applicable law.

10.13. Conflicting Provisions. If provisions of this Agreement shall conflict with any terms or provisions of the Note, security
document(s) or any schedule attached hereto, the provisions of such Note, security documents or any Schedule attached hereto, as
appropriate, shall take priority over any provisions in this Agreement.

10.14. Notices. Any notice permitied or required by the provisions of this Agreement shall be deemed to have been given when
delivered in writing to Bank at 1300 Kings Mountain Road, Martinsville, VA 24112 Att: Phyllis Q. Karavatakis, and to the
Debtors and Guarantors at their offices at 302 S. Jefferson St., Suite 600, Roanoke, VA 24011 Attn: James C. Justice 1 when
sent by certified mail and return receipt requested or by recognized courier. Unless otherwise required by law, if there is more
than one Debtors, any notice given by Bank to any Debtors shall be deemed to be notice given to all Debtors and Guarantors.
10.15. Counterparts. This Agreement may be executed by one or more parties on any number of separate counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same instrument.

10.16. Entire Agreement. The Loan Documents embody the entire agreement between Debtors and Bank with respect to the
Loan, and there are no oral or parol agreements existing between Bank, Borrower and Guarantors with respect to the Loan which
are not expressly set forth in the Loan Documents.

10.17. Indemnity. Borrower and Guarantors hereby jointly and severally agree to indemnify and hold Bank, its affiliates, their
successors and assigns and their respective directors, officers, employees and shareholders harmless from and against, any loss,
damage, lawsuit, proceeding, judgment, cost, penalty, expense (including all reasonable in-house and outside attorneys’ fees,
whether or not suit is brought, accountants’ fees and/or consultants’ fees) or liability whatsoever arising from or otherwise
relating to the closing, disbursement, administration or repayment of the Loan, including without limitation: (1) Borrower’s or any
Guarantor’s failure to comply with the terms of this Agreement and the other Loan Documents (ii) the breach of any
representation or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in
connection with the Loan; (iii) the violation of any covenant or agreement contained in this Agreement or any of the other Loan
Documents; provided, however, that the foregoing indemnification shall not be deemed to cover any such loss, damage, lawsuit,
proceeding, cost, expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank’s
gross negligence or willful misconduct. This indemnity obligation shall survive the payment of the Loan and the termination of
this Agreement.

10.18. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE TERMS OF THIS PARAGRAPH.

10.19. Required Information for New Loan. To help the government fight the funding of terrorism and money laundering
activities, federal law requires Bank to obtain, verify and record information that identifies cach person or entity obtaining a loan
including Debtors’ legal name, address, tax identification number, date of birth, driver’s license, organizational documents or
other identifying documents. Failure to provide the required information will result in a violation of the U.S. Patriot Act and will
constitute a default under this instrument or agreement. In addition, no Debtor, any of its affiliates, or any of their respective
directors, officers, managers, partners, or any other authorized representatives is named as a “Specially Designated National and
Blocked Person”, on the list published by the U.S. Department of the Treasury Office of Foreign Assets Control (OFAC) at its
official website.

10.20. Correction of Errors; Further Assurances. Borrower will and will cause any Debtor, Pledgor and each Guarantor to
cooperate with Bank to correct any errors in this Agreement, the Note or other Loan Documents and shall execute such
documentation as is necessary to do so. In addition, Debtors, each Pledgor and each Guarantor shall cooperate fully with Bank
at ( er, whether
Gar Gs Baro ao eo SBE Ui Rc HRT Oh eect Oar Paiay ereep andcone ess tpBmkiscels of tatst t

of oné or more participation interests in the Loan to one or more pufchasers, whether related or unrelated to Bank.
Bank may provide, without any limitation whatsoever, to any one or more purchasers, or potential purchasers, any information or
knowledge Bank may have about Debtors and each Guarantor or about any other matter relating to the Loan, and Borrower and
each Guarantor hereby waives any rights to privacy Debtors or any Guarantor may have with respect to such matters. Borrower
and each Guarantor hereby waives any and all notices of sale of participation interests, as well as all notices of any repurchase of
such participation interests. Borrower and each Guarantor agrees that the purchasers of any such participation interests will be
considered as the absolute owners of such interests in the Loan and will have all the rights granted under the participation
agreement(s) governing the sale of such participation interests. Debtors and each Guarantor waives all rights of offset or
counterclaim, whether now existing or hereafter arising, against Bank or against any purchaser of such a participation interest and
unconditionally agrees that either Bank or such purchaser may enforce Debtors’ and each Guarantor’s obligation under the Loan
irrespective of the failure or insolvency of any holder of any interest in the Loan. Borrower and each Guarantor agree that the
purchaser of any such participation interest may enforce its interest irrespective of any personal claims or defenses that Debtors or
any Guarantor may have against Bank. Any purchaser of a participation interest in the Loan may exercise a right of setoff against
Debtors and each Guarantor to the same extent as Bank has such right.
10.22. Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or
unenforceable as to any circumstance, such finding shall not make the offending provision illegal, invalid, or unenforceable as to
any other circumstance. If feasible, the offending provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be considered deleted from this Agreement, Unless
otherwise required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement.
10.23. Construction. Each party hereto hereby acknowledges that all parties hereto participated equally in the drafting and/or
negotiation of this Agreement and that, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other.

10.24. Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents.

IN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be duly executed under seal all as of
the date first above written.

Borrower:

Bellwood Corporation
Name of Corporation
~J

 

 

 

ra aS
f “#3 prise ft
= By: \ plteero 7h. geces- (SEAL)
Priné}Namet Namp:>¢James C. Justice, IDC / _

 

i

Tit President

.
\

Guarantors:

(SEAL)

 

Name: James C. Justice, II, Individually

 

 

Print Name:

(SEAL)

 

 

Print Name:

Name: Cathy L. Justice, Individually

Bank:

CARTERBANK& TRUST |.
by: Gh Aa fy

Name:  S/ea2p/ _ . LEAS _ _
Title: Leb UW CE- reo
Case 5:2 Fade aarti BR CARL ee a TIE teh 8

such participation interests. Borrower and each Guarantor agrees that the purchasers of aty such participation interests will be
considered as the absolute owners of such interests in the Loan and will have all the rights granted under the participation
agreement(s) governing the sale of such participation interests. Debtors and each Guarantor waives all rights of offset or
counterclaim, whether now existing or hereafter arising, against Bank or against any purchaser of such a participation interest and
unconditionally agrees that either Bank or such purchaser may enforce Debtors’ and each Guarantor’s obligation under the Loan
irrespective of the failure or insolvency of any holder of any interest in the Loan. Borrower and each Guarantor agree that the
purchaser of any such participation interest may enforce its interest iespective of any personal claims or defenses that Debtors or
any Guarantor may have against Bank. Any purchaser of a participation interest in the Loan may exercise a right of setoff against
Debtors and each Guarantor to the same extent as Bank has such right.

10.22. Severability, If a court of competent jurisdiction finds any. provision of this Agreement to be illegal, invalid, or
unenforceable as to any circumstance, such finding shall not make the offending provision illegal, invalid, or unenforceable as to
any other circumstance. If feasible, the offending provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be considered deleted from this Agreement. Unless
otherwise required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement.

10.23. Construction. Each party hereto hereby acknowledges that all parties hereto participated equally in the drafting and/or
negotiation of this Agreement and that, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other,

10.24, Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents.

IN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be duly executed under seal all as of

 

 

the date first above written.
Borrower:
HI Corporation
WITNESS: Name of Corporation
__ By: . (SEAL)
Print Name: Name: James C. Justice, III

Title: President

Guaraptors: / -
Kg 7 tte € fe EZ me a oO SEAL
TGF EEE AN Lhe PTAC ( )

Name: -james C. Justice, I, Indiyidbally

 

(SEAL)

 

 

  

Name: Cathy L. Justict, Individuslly

 

 

  

Bank:
CARTER BANK & TRUST ~
Agy es oe
By: ML 7 —y/ ie ay 2
Name: & Ries 4, ABasas es

Til: Asan Ui Ge Anes dep

35380538v1
